DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph;
determining one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:
	
determining, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph; (Corresponds to a mental process. Effectively amounts to an evaluation of the knowledge graph and query information and an observation/judgement of potential correlation metrics.)
determining one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features. (Corresponds to a mental process. Effectively amounts to a judgement or opinion of which features are recommended based on the correlation metrics and features.)


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d). The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the knowledge graph comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, and wherein the plurality of nodes correspond to the plurality of machine-learning models and the plurality of features of the plurality of machine-learning models. 
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, this limitation corresponds to mental process because determining correlation metrics based on a knowledge graph with the claimed structure amounts to evaluating a graph and making judgment about correlations metrics.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein each of the plurality of features is associated with one or more machine-learning models based on associated domain knowledge or inferred correlations as determined based on the knowledge graph.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, this limitation corresponds to mental process because determining correlation metrics based on a knowledge graph containing features with the claimed structure amounts to evaluating a graph and making judgment about correlations metrics.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein each edge of the plurality of edges connects two associated nodes in the knowledge graph, and wherein each edge is associated with a weight for characterizing a relationship between the two associated nodes.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, this limitation corresponds to a mental process because determining correlation metrics based on a knowledge graph with the claimed structure amounts to evaluating a graph and making a judgment about correlations metrics.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating, for the knowledge graph, a first new node corresponding to the machine- learning model
 generating, for the knowledge graph, one or more second new nodes corresponding to one or more initial features of the machine-learning model
 generating, for the knowledge graph, one or more new edges connecting the first new node to the one or more second new nodes, wherein the one or more new edges are determined based on domain knowledge associated with the machine-learning model.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

generating, for the knowledge graph, a first new node corresponding to the machine- learning model (Corresponds to evaluating the machine-learning model and making a judgement to add the first new node to the knowledge graph.)

generating, for the knowledge graph, one or more second new nodes corresponding to one or more initial features of the machine-learning model (Corresponds to a judgement to add the one or more second new nodes to the knowledge graph.)

generating, for the knowledge graph, one or more new edges connecting the first new node to the one or more second new nodes, wherein the one or more new edges are determined based on domain knowledge associated with the machine-learning model. (Corresponds to an evaluation of the domain knowledge associated with the machine-learning model, making an observation of the possible new edges to construct, and a judgement to add the corresponding new edges to the graph)



Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining one or more new correlations of the first new node and the one or more second new nodes with respect to the plurality of nodes in the knowledge graph
integrating the first new node and the one or more second new nodes into the knowledge graph based on the one or more new correlations.


As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

determining one or more new correlations of the first new node and the one or more second new nodes with respect to the plurality of nodes in the knowledge graph (corresponds to an evaluation of the plurality of nodes and an observation of the one or more new correlations. )

integrating the first new node and the one or more second new nodes into the knowledge graph based on the one or more new correlations. (Corresponds to an evaluation of the correlations between the first new node and one or more second new nodes and a judgement to integrate them into the knowledge graph.)


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the one or more correlation metrics are determined based on one or more graph relationships between the first new node and one or more nodes corresponding to the one or more features. 

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

wherein the one or more correlation metrics are determined based on one or more graph relationships between the first new node and one or more nodes corresponding to the one or more features. (Corresponds to a mental process. Effectively amounts to an evaluation of the graph relationships and an observation/judgement of correlation metrics.)



Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the one or more correlation metrics are determined based on one or more graph relationships between the first new node and one or more nodes corresponding to one or more machine-learning models of the plurality of machine-learning models (Corresponds to a mental process. Effectively amounts to an evaluation of the graph relationships and an observation/judgement of correlation metrics.)

wherein the one or more features are associated with the one or more machine-learning models(Corresponds to mental process because determining correlation metrics based on a knowledge graph having features with the claimed structure amounts to evaluating a graph and making judgment about correlations metrics.)

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

wherein the one or more correlation metrics are determined based on one or more graph relationships between the first new node and one or more nodes corresponding to the one or more features. (Corresponds to a mental process. Effectively amounts to an evaluation of the graph relationships and an observation/judgement of correlation metrics.)



Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the machine-learning model shares one or more features with the one or more machine-learning models of the knowledge graph.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

wherein the machine-learning model shares one or more features with the one or more machine-learning models of the knowledge graph (Corresponds to a mental process because determining correlation metrics based on a knowledge graph with the claimed structure amounts to evaluating a graph and making judgment about correlations metrics and “generating, for the knowledge graph, one or more second new nodes corresponding to one or more initial features of the machine-learning model” based on a knowledge graph with the claimed structure corresponds to evaluating the machine-learning model and making a judgement to add the first new node to the knowledge graph.)



Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.




Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the machine-learning model shares a problem domain with the one or more machine-learning models of the knowledge graph.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, this limitation corresponds to mental process because determining correlation metrics based on a knowledge graph and machine learning models with the claimed structure amounts to evaluating a graph and making judgment about correlations metrics.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the machine-learning model is associated with one or more initial features 
determining one or more new tags for the machine-learning model and each initial feature of the machine-learning model.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

wherein the machine-learning model is associated with one or more initial features (Corresponds to a mental process because determining correlation metrics for a machine-learning model with the claimed structure amounts to evaluating a graph and making judgment about correlations metrics.)


determining one or more new tags for the machine-learning model and each initial feature of the machine-learning model. (Corresponds to a mental process. Effectively amounts to an evaluation of the model and an observation/judgement of the tags to apply.)




Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application. The limitation of “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” is interpreted as being a continuation of the extra-solution activity of the “accessing a knowledge graph…” because the only antecedent basis for “the plurality of machine-learning models” is from that limitation of claim 1.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model”,  “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” and “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
clustering the one or more initial features of the machine-learning model and the plurality of features in the knowledge graph into a plurality of feature categories in a N-dimensional space as defined by N number of tags.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

 clustering the one or more initial features of the machine-learning model and the plurality of features in the knowledge graph into a plurality of feature categories in a N-dimensional space as defined by N number of tags. (Corresponds to a mental process. Effectively amounts to an evaluation of the features of the model and an observation/judgement of the ways to group/cluster them)




Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application. The limitation of “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” is interpreted as being a continuation of the extra-solution activity of the “accessing a knowledge graph…” because the only antecedent basis for “the plurality of machine-learning models” is from that limitation of claim 1.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model”,  “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” and “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
merging one or more of the initial features and one or more of the plurality of features based on associated feature categories.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

merging one or more of the initial features and one or more of the plurality of features based on associated feature categories. (Corresponds to a mental process. Effectively amounts to an evaluation of the features of the model and an observation/ judgement of the ways to merge them based on their categories)




Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application. The limitation of “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” is interpreted as being a continuation of the extra-solution activity of the “accessing a knowledge graph…” because the only antecedent basis for “the plurality of machine-learning models” is from that limitation of claim 1.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model”,  “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” and “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.




Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the one or more recommended features are associated with a feature category
wherein the feature category is associated with an initial feature of the machine-learning model.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

wherein the one or more recommended features are associated with a feature category (Corresponds to a mental process because determining recommended features of the claimed structure amounts to a judgement of which features are recommended based on evaluation of the correlation metrics and features.)

wherein the feature category is associated with an initial feature of the machine learning model. (Corresponds to a mental process because determining recommended features of the claimed structure amounts to a judgement of which features are recommended based on evaluation of the correlation metrics and features.)


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application. The limitation of “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” is interpreted as being a continuation of the extra-solution activity of the “accessing a knowledge graph…” because the only antecedent basis for “the plurality of machine-learning models” is from that limitation of claim 1.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model”,  “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” and “wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.



Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifies one or more hidden correlations in the knowledge graph
wherein the one or more correlation metrics are determined based on the one or more hidden correlations in the knowledge graph.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

identifies one or more hidden correlations in the knowledge graph (Corresponds to a mental process. Effectively amounts to an evaluation of the knowledge graph relationships and an observation/judgement of possible hidden correlations.)


wherein the one or more correlation metrics are determined based on the one or more hidden correlations in the knowledge graph (Corresponds to a mental process. Effectively amounts to an evaluation of the hidden correlations and a judgement to create correlation metrics based on them.)



Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” and “wherein the graphic neural network identifies” and “by a graphic neural network” amount to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a computing system” and “wherein the graphic neural network identifies” and “by a graphic neural network” amount to recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.



Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating a new edge corresponding to each hidden correlation
updating the knowledge graph based on the generated new edges.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

generating a new edge corresponding to each hidden correlation (Corresponds to a mental process. Effectively amounts to an evaluation of the hidden correlations and making a judgement to add a new edge.)


updating the knowledge graph based on the generated new edges. (Corresponds to a mental process. Effectively amounts to making the judgement to update the graph based on the new edges.)



Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” and “wherein the graphic neural network identifies” and “by a graphic neural network” amount to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a computing system” and “wherein the graphic neural network identifies” and “by a graphic neural network” amount to recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
evaluating the one or more recommended features for the machine-learning model based on the received one or more inference value metrics.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

evaluating the one or more recommended features for the machine-learning model based on the received one or more inference value metrics. (Corresponds to a mental process. Effectively amounts to an evaluation of the recommended features.)


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model”, “receiving one or more inference value metrics associated with the machine-learning model with the one or more recommended features wherein the one or more inference value metrics comprise performance parameters of the machine-learning model with the one or more recommended features” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model”, “receiving one or more inference value metrics associated with the machine-learning model with the one or more recommended features wherein the one or more inference value metrics comprise performance parameters of the machine-learning model with the one or more recommended features” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.



Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
adjusting one or more weights of one or more corresponding edges of the knowledge graph based on the one or more inference value metrics.

As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:

adjusting one or more weights of one or more corresponding edges of the knowledge graph based on the one or more inference value metrics.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “by a computing system” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receiving query information associated with a machine-learning model”,  “receiving one or more inference value metrics associated with the machine-learning model with the one or more recommended features wherein the one or more inference value metrics comprise performance parameters of the machine-learning model with the one or more recommended features” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receiving query information associated with a machine-learning model”, “receiving one or more inference value metrics associated with the machine-learning model with the one or more recommended features wherein the one or more inference value metrics comprise performance parameters of the machine-learning model with the one or more recommended features” and “accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to one or more computer-readable non-transitory storage media embodying software, which is a manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determine, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph;
 determine one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:
	
determine, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph  (Corresponds to a mental process. Effectively amounts to an evaluation of the knowledge graph and query information and an observation/judgement of correlation metrics.)

determine one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features. (Corresponds to a mental process. Effectively amounts to a judgement or opinion of which features are recommended based on the correlation metrics and features.)


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “One or more computer-readable non-transitory storage media” amounts to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receive query information associated with a machine-learning model” and “access a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receive query information associated with a machine-learning model” and “access a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d). The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to A system comprising: one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determine, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph;
 determine one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features.
As drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass:
	
determine, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph  (Corresponds to a mental process. Effectively amounts to an evaluation of the knowledge graph and query information and an observation/judgement of correlation metrics.)

determine one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features. (Corresponds to a mental process. Effectively amounts to a judgement or opinion of which features are recommended based on the correlation metrics and features.)


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “one or more non-transitory computer-readable storage media embodying instructions” and “one or more processors coupled to the storage media” amount to mere instructions to implement an abstract idea or other exception on a computer. The limitations of “receive query information associated with a machine-learning model” and “access a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activities in the form of mere data gathering and thus do not integrate the judicial exception into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a computing system” amounts to recitation of the words “apply it” (or an equivalent) or  mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The limitations of “receive query information associated with a machine-learning model” and “access a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models” amount to insignificant extra solution activity that is well‐understood, routine, and conventional. See MPEP 2106.05(d). The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory”. This claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al. (US20200167660A1). 
Regarding Claim 1,
Krishnan et al. teaches:
 	a method comprising, by a computing system: receiving query information associated with a machine-learning model (Pg. 2, Paragraph 20: “In act 401, the system is initiated with a particular
data set and use case” teaches the receiving of query information (the particular data set and use case corresponds to the query information))

	accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models; (Pg.1, Paragraph 12: “FIG. 1 is a data structure diagram showing a typical state space graph used by the system in some embodiments to record its evolution of a model among multiple model instances In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc. (2) model implementation, e.g. number of layers, dropout level, etc. ; (3) model hyperparameters, e.g., number of training epochs, momentum, batchsize, etc.; and (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches a state space graph (corresponds to knowledge graph) that contains relationships between machine learning models (also referred to as machine learning algorithm) and features (feature types, feature definitions)) 

	determining, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph (Pg. 2, Paragraph 12: “the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type … (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc. Based on validation and other testing of a graph node's model instance, the 
system creates a transition from that node to a new node representing a new model instance to be created, trained, and tested.” Teaches creating new nodes based on already existing nodes on the graph. Because these nodes contain features as well as correlation metrics (such as “correlation with target” and “correlation among columns”) Then these features/correlation metrics are being determined based on the knowledge graph (the previous node) and the query information (the particular data set and use case) used to generate the previous node(s). 
The receiving of query information is taught in Pg. 2, Paragraph 20: “In act 401, the system is initiated with a particular data set and use case” teaches the receiving of query information (the particular data set and use case corresponds to the query information)) 

	determining one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features (Pg. 2, Paragraph 17: “In some embodiments, system represents a feature engineering problem as a transformation graph. FIG. 3 is a data structure diagram showing a typical feature transformation graph used by the system in some embodiments to record automatic transformations it makes among a model's features. Each node of the transformation graph 300 is a candidate solution for the feature engineering problem. For example, node D8 represents a feature where the feature of root node D0, corresponding to a particular variable among the observations used to train the model is first squared to obtain feature D3 , then subjected to a fast Fourier transform to obtain feature D8” teaches the use of automatic transformations of features. This transformation of features corresponds to a recommendation of features for the machine learning model.) 
Regarding Claim 2,
Krishnan et al. teaches the method of claim 1:
Krishnan et al. further teaches:
wherein the knowledge graph comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, and wherein the plurality of nodes correspond to the plurality of machine-learning models and the plurality of features of the plurality of machine-learning models.

(Fig. 1 and Pg. 1, Paragraph 12: “FIG . 1 is a data structure diagram showing a typical state space graph used by the system in some embodiments to record its evolution of a model among multiple model instances . In various embodiments , the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph” teaches a knowledge graph (state space graph) comprising a plurality of nodes where the nodes represent the models and the underlying features of the models.) 

Regarding Claim 3,
Krishnan et al. teaches the method of claim 2.
Krishnan et al. further teaches wherein each of the plurality of features is associated with one or more machine-learning models based on associated domain knowledge or inferred correlations as determined based on the knowledge graph. (Pg. 2, Paragraph 15: “In some cases such as predictive modeling, the system performs and organizes feature engineering to transform a given feature space, often using mathematical functions for transformation … It involves domain knowledge, intuition, and most of all, a lengthy process of trial and error. The human attention involved in overseeing this process significantly influences the cost of model generation. In some embodiments, the system employs a framework to automate feature engineering which is based on performance-driven exploration of a transformation graph.” teaches features (components of the feature space) transformed via domain knowledge.) 


Regarding Claim 5, 
Krishnan et al. teaches the method of claim 2.
Krishnan et al. further teaches further comprising: generating, for the knowledge graph, a first new node corresponding to the machine- learning model; generating, for the knowledge graph, one or more second new nodes corresponding to one or more initial features of the machine-learning model; and generating, for the knowledge graph, one or more new edges connecting the first new node to the one or more second new nodes, wherein the one or more new edges are determined based on domain knowledge associated with the machine-learning model. (Pg. 1, Paragraph 12: “In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc. (2) model implementation, e.g. number of layers, dropout level, etc. ; (3) model hyperparameters, e.g., number of training epochs, momentum, batchsize, etc.; and (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc. … Based on validation and other testing of a graph node's model instance, the system creates a transition from that node to a new node representing a new model instance to be created, trained, and tested.” teaches an original first node corresponding to a machine learning model and features and generating a new  node representing a new model instance (the model instance contains feature types and feature definitions and thus corresponds to one or more second new nodes corresponding to one or more initial features of the machine-learning model)) the “transition” that is created from the first node to the second node as well as the language of “in connection with” is being interpreted to correspond to an edge. This process of feature engineering is described in Pg. 2, Paragraph 15 as involving domain knowledge: “It involves domain knowledge, intuition, and most of all, a lengthy process of trial and error.”)


Regarding Claim 6,
Krishnan et al. teaches the method of claim 5.
Krishnan et al. further teaches further comprising: determining one or more new correlations of the first new node and the one or more second new nodes with respect to the plurality of nodes in the knowledge graph; and integrating the first new node and the one or more second new nodes into the knowledge graph based on the one or more new correlations. (Pg. 2, Paragraph 18: “In some embodiments, the system uses a performance-driven exploration policy that maximizes the chances of improvement in accuracy within in a limited time budget. In some embodiments, the system uses reinforcement learning-based method called Q-learning with function approximation due to the large number of states (recall, millions of nodes in a graph with small depth) for which it is infeasible to learn state-action transitions explicitly.” Teaches using Q-learning to learn state-action transitions. These state-action transitions are being interpreted as new correlations. The reference also teaches that these state-action transitions are integrated into the graph in Pg.1, Paragraph 12: “Based on validation and other testing of a graph node's model instance, the system creates a transition from that node to a new node representing a new model instance to be created, trained, and tested.”) 

Regarding Claim 7,
Krishnan et al. teaches the method of claim 5.
Krishnan et al. further teaches wherein the one or more correlation metrics are determined based on one or more graph relationships between the first new node and one or more nodes corresponding to the one or more features. (Pg. 1, Paragraph 12: “In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc. (2) model implementation, e.g. number of layers, dropout level, etc. ; (3) model hyperparameters, e.g., number of training epochs, momentum, batchsize, etc.; and (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc. Based on validation and other testing of a graph node's model instance, the system creates a transition from that node to a new node representing a new model instance to be created, trained, and tested.” teaches that new transitions can be created to new nodes which represent aspects of a given model instance. The aspects contained within these new nodes, such as  “correlation with target” and “correlation among columns” are determined based on the new transition connecting them to the node they were constructed from. This edge determines which model instance the aspect of the new node is related to and thus, also determines the value of the aspect of the model instance.)

Regarding Claim 8,
Krishnan et al. teaches the method of claim 5.
Krishnan et al. further teaches wherein the one or more correlation metrics are determined based on one or more graph relationships between the first new node and one or more nodes corresponding to one or more machine-learning models of the plurality of machine-learning models, and wherein the one or more features are associated with the one or more machine-learning models. (Pg. 1, Paragraph 12: “In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc. (2) model implementation, e.g. number of layers, dropout level, etc. ; (3) model hyperparameters, e.g., number of training epochs, momentum, batchsize, etc.; and (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches that new transitions can be created to new nodes which represent one or more aspects of a given model instance. The aspects contained within these new nodes, such as  “model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc.” are determined based on the new transition connecting them to the node they were constructed from. This edge determines which model instance the aspect of the new node is related to and thus, also determines the value of the aspect of the model instance. These nodes, representing one or more aspects of the model at the initial node, contain correlation metrics such as “correlation with target” and “correlation among columns”. Because these correlation metrics are contained in nodes representing aspects of the initial model, the value of these metrics is determined by the graph relationship between the node of the initial model and the one or more nodes representing the aspects corresponding to the initial model. The relationship dictates which model the aspect belongs to and, as a result, the value of the aspect.)



Regarding Claim 9,
Krishnan et al. teaches the method of claim 8.
Krishnan et al. further teaches wherein the machine-learning model shares one or more features with the one or more machine-learning models of the knowledge graph. (Pg. 1, Paragraph 11: “State space refers to the set of all possible states that the problem can be in. From each state, it is usually possible to transition to some other state, given certain conditions. A state space graph is a one where every vertex represents a state, and a directed edge is drawn from one vertex to another if it possible to transition from the first vertex to the second vertex.” Teaches that the state space graph is comprised of states that are connected by edges that define individual adjustments to the model at the vertex. These individual adjustments ensure that the adjacent models will contain one or more features of the original.) 


Regarding Claim 10,
Krishnan et al. teaches the method of claim 8.
Krishnan et al. further teaches wherein the machine-learning model shares a problem domain with the one or more machine-learning models of the knowledge graph. (Pg. 3, Paragraph 11: “Figure 4 is a flow diagram showing aspects of the main process  performed by the facility in some embodiments. In act 401, the system is initiated  with a particular data set and use case. In act 402, the system performs optimal  feature engineering, such as by using reinforcement learning. In act 403, the  system sets up an end goal state for the present use case. In act 404, the system identifies an optimal path to traverse through the overall state space graph ” Teaches that the system is initiated with a particular data set and use case. This data set and use case is being interpreted as the problem domain. The state space graph in constructed based upon this system and as a result, the nodes of the state space graph share the problem domain defined initially by the system) 


Regarding Claim 19,
Krishnan et al. teaches:
 	One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive query information associated with a machine-learning model (Pg. 3, Paragraph 29: “In various embodiments, the computer systems and devices include zero or more of each of the following: a central processing unit (“CPU”) 501 for executing computer programs; a computer memory 502 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 503, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 504, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 505 for connecting the computer system to other computer systems to send and/or receive data” teaches the computer-readable storage media and memory for storing programs/data)

	accessing a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models; (Pg.1, Paragraph 12: “FIG. 1 is a data structure diagram showing a typical state space graph used by the system in some embodiments to record its evolution of a model among multiple model instances In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc. (2) model implementation, e.g. number of layers, dropout level, etc. ; (3) model hyperparameters, e.g., number of training epochs, momentum, batchsize, etc.; and (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches a state space graph (corresponds to knowledge graph) that contains relationships between machine learning models (also referred to as machine learning algorithm) and features (feature types, feature definitions)) 

	determine, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph (Pg. 2, Paragraph 12: “the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type … (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches the determining of correlation metrics including “correlation with target” and “correlation among columns”.) 

	determine one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features. (Pg. 2, Paragraph 17: “In some embodiments, system represents a feature engineering problem as a transformation graph. FIG. 3 is a data structure diagram showing a typical feature transformation graph used by the system in some embodiments to record automatic transformations it makes among a model's features. Each node of the transformation graph 300 is a candidate solution for the feature engineering problem. For example, node D8 represents a feature where the feature of root node D0, corresponding to a particular variable among the observations used to train the model is first squared to obtain feature D3 , then subjected to a fast Fourier transform to obtain feature D8” teaches the use of automatic transformations of features. This transformation of features corresponds to a recommendation of features for the machine learning model.)

Regarding Claim 20,
Krishnan et al. teaches:
 	A system comprising: one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media and operable to execute the instructions to: receive query information associated with a machine-learning model; (Pg. 3, Paragraph 29: “In various embodiments, the computer systems and devices include zero or more of each of the following: a central processing unit (“CPU”) 501 for executing computer programs; a computer memory 502 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 503, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 504, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 505 for connecting the computer system to other computer systems to send and/or receive data” teaches the computer-readable storage media one or more processors and a memory capable of storing programs.)

	access a knowledge graph that defines relationships between a plurality of machine- learning models and a plurality of features of the plurality of machine-learning models (Pg.1, Paragraph 12: “FIG. 1 is a data structure diagram showing a typical state space graph used by the system in some embodiments to record its evolution of a model among multiple model instances In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type, also referred to as machine learning algorithm, e.g., DNN, RNN, LSTM, etc. (2) model implementation, e.g. number of layers, dropout level, etc. ; (3) model hyperparameters, e.g., number of training epochs, momentum, batchsize, etc.; and (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches a state space graph (corresponds to knowledge graph) that contains relationships between machine learning models (also referred to as machine learning algorithm) and features (feature types, feature definitions)) 

	determine, based on the knowledge graph and the query information, one or more correlation metrics indicating correlations between the machine-learning model and one or more features of the plurality of features in the knowledge graph (Pg. 2, Paragraph 12: “the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: (1) model type … (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches the determining of correlation metrics including “correlation with target” and “correlation among columns”.) 

	determine one or more recommended features for the machine-learning model based on the one or more correlation metrics and the one or more features. (Pg. 2, Paragraph 17: “In some embodiments, system represents a feature engineering problem as a transformation graph. FIG. 3 is a data structure diagram showing a typical feature transformation graph used by the system in some embodiments to record automatic transformations it makes among a model's features. Each node of the transformation graph 300 is a candidate solution for the feature engineering problem. For example, node D8 represents a feature where the feature of root node D0, corresponding to a particular variable among the observations used to train the model is first squared to obtain feature D3 , then subjected to a fast Fourier transform to obtain feature D8” teaches the use of automatic transformations of features. This transformation of features corresponds to a recommendation of features for the machine learning model.)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US20200167660A1) in view of Sharma et al. (US20210357800A1)
Regarding Claim 4,
Krishnan et al. teaches the method of claim 2.
Krishnan et al. further teaches wherein each edge of the plurality of edges connects two associated nodes in the knowledge graph (Pg. “A state space graph is a one where every vertex 
represents a state, and a directed edge is drawn from one vertex to another if it possible to transition from the first vertex to the second vertex” teaches that an edge connects two nodes in the knowledge graph based on whether it is possible to transition from one to the other. Whether the transition is possible from one state to the next is an association between the nodes represented by an edge in the graph.)
Krishnan et al. does not appear to explicitly teach wherein each edge is associated with a weight for characterizing a relationship between the two associated nodes.

	However, Sharma et al. teaches wherein each edge is associated with a weight for characterizing a relationship between the two associated nodes. (Pg. 5, Paragraph 17:“ The edges 104 may represent physical connections between nodes 102a, 102b, or may represent one or more other connections between the nodes, such as a similarity value representing how alike various nodes are in a particular aspect... The edges 104 may be weighted.” teaches edges that connect two nodes in the graph that can be weighted.)

Krishnan et al. and Sharma et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sharma et al. to the disclosed invention of Krishnan et al.
One of ordinary skill in the art would have been able to make this modification to enable ”aggregating the one or more neighbor models with the receiving node's own local model, to further update the local model” (Sharma et al., Pg. 12, Paragraph 36)

Regarding Claim 18,
	Krishnan et al. teaches the method of claim 1.
	Krishnan et al. does not appear to explicitly teach further comprising: adjusting one or more weights of one or more corresponding edges of the knowledge graph based on the one or more inference value metrics.
However, Sharma et al. teaches further comprising: adjusting one or more weights of one or more corresponding edges of the knowledge graph based on the one or more inference value metrics. (Pg. 8, Paragraph 24: “In some embodiments, the similarity values in the similarity matrix may determine the existence, values, or weights of edges between nodes” teaches that the weights of the edges are determined by the similarity matrix. The similarity matrix can also be updated as taught in Pg. 8, Paragraph 25: “All nodes within the network may have a same, updated copy of the similarity matrix 200, which may be shared via various peer-to-peer or distributed data update methods. The matrix 200 may only need to be updated when a vector of a node changes, which can result in changes to the matrix 200. Changes to a user or node vector may be uncommon, but when it happens the node may update its own copy of the similarity matrix 200 and distribute it to the network so that other nodes may update their local copy. In some examples, similarity matrix updates may be distributed at selected time intervals or update events.” If the similarity matrix is updated, then the weights are adjusted as well because the weights are determined by the similarity matrix (the similarity matrix contains a similarity value that corresponds to an inference value metric))

Krishnan et al. and Sharma et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sharma et al. to the disclosed invention of Krishnan et al.
One of ordinary skill in the art would have been able to make this modification to enable ”aggregating the one or more neighbor models with the receiving node's own local model, to further update the local model” (Sharma et al., Pg. 12, Paragraph 36)



Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US20200167660A1) in view of Xu et al. (“HOW POWERFUL ARE GRAPH NEURAL NETWORKS?")

Regarding Claim 15,
Krishnan et al. teaches the method of claim 1.
Krishnan et al. does not appear to explicitly teach wherein the one or more correlation metrics are determined by a graphic neural network, wherein the graphic neural network identifies one or more hidden correlations in the knowledge graph, and wherein the one or more correlation metrics are determined based on the one or more hidden correlations in the knowledge graph identified by the graphic neural network.

However, Xu et al. teaches:
wherein the one or more correlation metrics are determined by a graphic neural network  . (Pg. 5, First Paragraph: “This enables GNNs to not only discriminate different structures, but also to learn to map similar graph structures to similar embeddings and capture dependencies between graph structures. Capturing structural similarity of the node labels is shown to be helpful for generalization particularly when the co-occurrence of subtrees is sparse across different graphs or there are noisy edges and node features” Teaches capturing of dependencies and structural similarity of node labels (correlation metrics) by the GNN.)

wherein the graphic neural network identifies one or more hidden correlations in the knowledge graph (Pg. 5, First Paragraph: “GNNs use the graph structure and node features Xv to learn a representation vector of a node, hv, or the entire graph, hG. Modern GNNs follow a neighborhood aggregation strategy, where we iteratively update the representation of a node by aggregating representations of its neighbors.” Teaches learning a representation vector. Using the representation vector for labeling/classification is shown in Pg. 3, Section 2.3: “For node classification, the node representation hv(K) of the final iteration is used for prediction.” Assigning new labels/classifications to a node is interpreted as identifying a hidden correlation because nodes sharing a same label/classification are deemed to be correlated with the category and thus correlated with the other nodes sharing the category.)

wherein the one or more correlation metrics are determined based on the one or more hidden correlations in the knowledge graph identified by the graphic neural network. (Pg. 5, First Paragraph: “Capturing structural similarity of the node labels is shown to be helpful for generalization” teaches capturing of structural similarity (this structural similarity is interpreted as a correlation metric) of the node labels. (the node labels are hidden correlations because they are predicted and thus not within the original graph and they describe a grouping/classification/label of correlated nodes.))

Krishnan et al. and Xu et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Xu et al. to the disclosed invention of Krishnan et al.
One of ordinary skill in the art would have been able to make this modification "to not only discriminate different structures, but also to learn to map similar graph structures to similar embeddings and capture dependencies between graph structures" (Xu, Pg.5, First Paragraph) because "The more discriminative the multiset function is, the more powerful the representational power of the underlying GNN” (Xu, Pg.2, Second Paragraph)


Regarding Claim 16,
Krishnan et al. in view of Xu et al. teaches the method of claim 15.
Xu et al. further teaches further comprising: generating a new edge corresponding to each hidden correlation identified by the graphic neural network; and updating the knowledge graph based on the generated new edges. (“Node embeddings learned by GIN can be directly used for tasks like node classification and link prediction.” teaches generating edges (predicting links) based on the node embeddings which are learned from neighbors of the node. Because the node embedding is learned, and it is based upon features of the node’s neighbors, it is interpreted as being a hidden correlation. The embedding being based upon the neighbors of the node is taught in: (Pg. 2, Section 2, Second Paragraph: “Modern GNNs follow a neighborhood aggregation strategy, where we iteratively update the representation of a node by aggregating representations of its neighbors.”)

Krishnan et al. and Xu et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Xu et al. to the disclosed invention of Krishnan et al.
One of ordinary skill in the art would have been able to make this modification "to not only discriminate different structures, but also to learn to map similar graph structures to similar embeddings and capture dependencies between graph structures" (Xu, Pg.5, First Paragraph) because "The more discriminative the multiset function is, the more powerful the representational power of the underlying GNN” (Xu, Pg.2, Second Paragraph)






Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US20200167660A1) in view of Sharma et al. (US20210357800A1) further in view of Candel (US20190295000A1)

Regarding Claim 11,    	
Krishnan et al. teaches the method of claim 1.
Krishnan et al. further teaches wherein the machine-learning model is associated with one or more initial features (Pg. 1, Paragraph 12: “… the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: … (4) dataset details, e.g., data source, number of columns, column types, feature types, feature definitions, correlation with target, correlation among columns, etc.” teaches the model being associated with one or more “feature types” and “feature definitions”.)

	Krishnan et al. does not appear to explicitly teach wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model.

However, Sharma et al. teaches wherein each machine-learning model of the plurality of machine- learning models is associated with one or more tags for characterizing that machine-learning model (Fig. 4 teaches that each galaxy (graph) contains multiple nodes wherein each node represents a machine learning model. Fig. 1 teaches that different models fall under different galaxy clusters (galaxy X is one tag vs. galaxy Y is another tag))


Krishnan et al. and Sharma et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sharma et al. to the disclosed invention of Krishnan et al.
One of ordinary skill in the art would have been able to make this modification to enable ”aggregating the one or more neighbor models with the receiving node's own local model, to further update the local model” (Sharma et al., Pg. 12, Paragraph 36)


Krishnan et al. in view of Sharma et al does not appear to explicitly teach further comprising: determining one or more new tags for… each initial feature of the machine-learning model.

However, Candel teaches further comprising: determining one or more new tags for… each initial feature of the machine-learning model. (Pg. 24, Paragraph 89: “a transformer is selected based on a data type associated with a feature. For example, a feature value may be a numerical value, a categorical value (e.g, Male/Female, Red/Blue, Sunny/Rainy, etc.), an ordinal value (first, second, third, etc.), etc.” teaches tagging features based upon their data types they are associated with.) 

Candel and Krishnan et al. in view of Sharma et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Candel to the disclosed invention of Krishnan et al. in view of Sharma et al.
One of ordinary skill in the art would have been able to make this modification in order to ”evolve and improve its prediction by generating one or more new features.” (Candel, Pg. 24, Paragraph 89)





Regarding Claim 12,	
Krishnan et al. in view of Sharma et al. further in view of Candel teach the method of claim 11.
Candel further teaches clustering the one or more initial features of the machine-learning model and the plurality of features in the knowledge graph into a plurality of feature categories in a N-dimensional space as defined by N number of tags. (Pg. 6, Paragraph 27: “The transformation may be  selected based on a data type associated with a feature value of the one or more important features. A data type associated with a feature value may be a float value, an integer value, an ordinal value, a categorical value, a string, etc. ” teaches clustering the features of the learning model into categories based on data type. If there are N data types, then this would partition them into an N-dimensional space.) 

Candel and Krishnan et al. in view of Sharma et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Candel to the disclosed invention of Krishnan et al. in view of Sharma et al.
One of ordinary skill in the art would have been able to make this modification in order to ”evolve and improve its prediction by generating one or more new features.” (Candel, Pg. 24, Paragraph 89)


Regarding Claim 13,	
Krishnan et al. in view of Sharma et al. further in view of Candel teach the method of claim 12.
Candel further teaches merging one or more of the initial features and one or more of the plurality of features based on associated feature categories. (Pg.6, Paragraph 27: “A transformation performs an operation on one or more features to create a new feature. For example, a transformation may perform an operation that combines the features values associated with two different features to create a new feature. The transformation may be  selected based on a data type associated with a feature value of the one or more important features.” teaches combining (merging) features based on their types (feature categories)) 

Candel and Krishnan et al. in view of Sharma et al. are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Candel to the disclosed invention of Krishnan et al. in view of Sharma et al.
One of ordinary skill in the art would have been able to make this modification in order to ”evolve and improve its prediction by generating one or more new features.” (Candel, Pg. 24, Paragraph 89)

Regarding Claim 14,	
Krishnan et al. in view of Sharma et al. further in view of Candel teach the method of claim 13.
Krishnan further teaches:
 wherein the one or more recommended features are associated with a feature category (Pg. 3, Paragraph 12: “Figure 1 is a data structure diagram showing a typical state space graph used by the system in some embodiments to record its evolution of a model among multiple model instances. In various embodiments, the system stores one or more of the following aspects of each model instance in connection with a node of the typical state space graph 100 that represents the model instance: … dataset details, e.g., data source, number of columns, column types, feature types, feature definitions” teaches that features of the model are associated with feature types (feature categories))

 wherein the feature category is associated with an initial feature of the machine-learning model. (Figure 3 and Pg. 5, Paragraph 17: “Each node of the transformation graph 300 is a candidate solution for the feature engineering  problem. For example, node D8 represents a feature where the feature of root  node D0, corresponding to a particular variable among the observations used to train the model is first squared to obtain feature D3, then subjected to a fast Fourier transform to obtain feature D8. Also, a complete transformation graph contains a node that is the solution to the problem, through a certain combination of  transforms including feature selection." teach that the initial features of the model are transformed into the recommended features via mathematical functions and thus, the feature type of the recommended feature is the same as the feature type of the initial feature. The transformations being mathematical functions is taught in Pg. 4, Paragraph 15: “In some cases such as predictive modeling, the system performs and  organizes feature engineering to transform a given feature space, often using  mathematical functions for transformation.”) 	



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US20200167660A1) in view of Huu (US20210350273A1).

Regarding Claim 17,
Krishnan et al. teaches the method of claim 1.
Krishnan et al. does not appear to explicitly teach further comprising: receiving one or more inference value metrics associated with the machine-learning model with the one or more recommended features, wherein the one or more inference value metrics comprise performance parameters of the machine-learning model with the one or more recommended features; and evaluating the one or more recommended features for the machine-learning model based on the received one or more inference value metrics. 
However, Huu teaches:
further comprising: receiving one or more inference value metrics associated with the machine-learning model with the one or more recommended features (Pg. 12, Paragraph 50: “The feature reduction module 260 of the ML server 135, in operation 620, determines, for each feature and each ML model, an importance measure based on a relation between the input feature and an output of the ML model.” teaches receiving an importance measure (inference value metric) associated with the machine learning model and recommended features.)
 wherein the one or more inference value metrics comprise performance parameters of the machine-learning model with the one or more recommended features (Pg. 13, Paragraph 50: “Thus, the importance measure may be the degradation measure. To illustrate, removing a feature may reduce the accuracy of a model by 5% and the importance of the feature may be 0.05.” teaches that the importance measure is directly related to model accuracy (a performance parameter))
and evaluating the one or more recommended features for the machine-learning model based on the received one or more inference value metrics. (Pg. 13, Paragraph 50: “In some example embodiments, the importance measure is compared to a predetermined threshold (e.g., 0.10) and, if the importance measure meets or exceeds the threshold, the feature is considered "important." Otherwise, the feature is considered "unimportant."” teaches evaluation of the features and determining “important” or “unimportant”.)

Krishnan et al. and Huu are analogous art to the claimed invention because they are directed to the use of neural networks to learn information from a database/graph.


It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Huu et al. to the disclosed invention of Krishnan et al.
One of ordinary skill in the art would have been able to make this modification in order to ”automate machine learning feature backward stripping in order to make the learning and prediction faster.” (Huu, Pg. 1, Paragraph 1)  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRETT DOUGLAS CALHOUN whose telephone number is (571)272-6513. The examiner can normally be reached 8:30-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARRETT DOUGLAS CALHOUN/Examiner, Art Unit 2125                                                                                                         


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125